



HNI Corporation 2017 Stock-Based Compensation Plan:
Performance Share Unit Award Agreement




Congratulations on your selection as a Participant who will receive Performance
Share Units under the HNI Corporation 2017 Stock-Based Compensation Plan. This
Award Agreement provides a brief summary of your rights under the Plan.
Capitalized terms found but not defined in this Award Agreement are defined in
the Plan.


The Plan provides complete details of all your rights under the Plan and this
Award Agreement, as well as all the conditions and limitations affecting your
rights. If there is any inconsistency between the terms of this Award Agreement
and the terms of the Plan, the Plan's terms shall completely supersede and
replace the conflicting terms of this Award Agreement.


Overview of Your Performance Share Unit Grant


1.
Number of Performance Share Units Granted: __________



2.
Grant Date: __________



3.
Vesting of Performance Share Units: Subject to the terms of Section 7 and 8
below, the Performance Share Units shall vest on __________ (the “Vesting
Date”), provided that (i) you remain continuously employed by the Corporation
through such Vesting Date and (ii) the Performance Measures determined by the
Committee and set forth on Exhibit A for the period between __________ and the
Vesting Date (the “Performance Period”) have been met as of such Vesting Date.



4.
Impact of Vesting of Performance Share Units: Within 2½ months after the Vesting
Date, or such earlier date on which the Performance Share Units vest pursuant to
Section 8 below, the Company shall issue or deliver to you, subject to the
achievement or deemed achievement of the Performance Measures set forth on
Exhibit A and the other conditions of this Award Agreement, unrestricted Shares
equal to the number of Performance Share Units that become vested, rounded up or
down to the nearest whole number. A portion of these Shares will be withheld to
pay applicable withholding taxes.



5.
Stockholder Rights: Prior to the time that your Performance Share Units vest and
the Corporation has issued Shares relating to such Performance Share Units, you
will not be deemed to be the holder of, or to have any of the rights of a holder
with respect to, any Shares deliverable with respect to such Performance Share
Units. However, as of each date on which a cash dividend is paid to holders of
Shares, a Divided Equivalent in an amount equal to the cash dividend that is
paid on each Share, multiplied by the number of Performance Share Units that
remain unvested and outstanding or otherwise have not been settled as of the
dividend payment date (the “Dividend Equivalent Amount”) shall be credited to an
unfunded account for your benefit. The aggregate Dividend Equivalent Amount, if
any, credited to such account shall vest and be paid in cash at the same time
and subject to the same vesting and performance conditions as the corresponding
Performance Share Units to which the Dividend Equivalent Amount relates. From
and after the date Shares are actually issued or delivered upon settlement of
the Performance Share Units, you then will have dividend rights with respect to
those Shares.








--------------------------------------------------------------------------------





6.
Non-Transferability of Performance Share Units:



(a)
No assignment or transfer of Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, can be made except by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation.



(b)
Notwithstanding the preceding paragraph, you may transfer your Performance Share
Units to one or more family members (as such term is used in the Plan) or to one
or more trusts established solely for the benefit of one or more family members
or to one or more partnerships in which the only partners are family members;
provided, however, that (i) no such transfer shall be effective unless you
deliver reasonable prior notice thereof to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions that shall have been made applicable thereto by,
the Committee or the Board, (ii) any such transferee shall be subject to the
same terms and conditions hereunder as you are and (iii) such transfer cannot be
made for value.



7.
Termination of Employment:



(a)
By Death or Disability: If your employment terminates due to your death or
Disability, a prorated number of your outstanding Performance Share Units shall
become vested at the end of the Performance Period, which prorated number shall
be determined by multiplying the number of Performance Share Units that are
earned at the end of the Performance Period, based on the extent to which the
Performance Measures set forth on Exhibit A are achieved, by a fraction, the
numerator of which is the number of months in the Performance Period that
occurred prior to such termination of employment, and the denominator of which
is the total number of months in the Performance Period. For this purpose, you
will be credited with a month of employment during the Performance Period only
if you are employed for at least 15 days during such month. Any Performance
Share Units that do not become vested pursuant to this Section 7(a) shall be
forfeited. The Performance Share Units that become vested pursuant to this
Section 7(a) shall be issued to you or your beneficiary or estate within 2½
months after the last day of the Performance Period.



(b)
By Retirement: If your employment terminates after your Retirement Eligible Date
for a reason other than Cause, as defined below, a prorated number of your
outstanding Performance Share Units shall become vested as of the end of the
Performance Period. The prorated number shall be determined by multiplying the
number of Performance Share Units that are earned at the end of the Performance
Period, based on the extent to which the Performance Measures set forth on
Exhibit A are achieved, by a fraction, the numerator of which is the number of
months in the Performance Period that occurred prior to such termination of
employment, and the denominator of which is the total number of months in the
Performance Period. For this purpose, you will be credited with a month of
employment during the Performance Period only if you are employed for at least
15 days during such month. Any Performance Share Units that do not become vested
pursuant to this Section 7(b) shall be forfeited. The Performance Share Units
that become vested pursuant to this Section 7(b) shall be issued to you within
2½ months after the last day of the Performance Period.








--------------------------------------------------------------------------------





(c)
For Other Reasons: Performance Share Units which are not vested as of the date
of employment termination for reasons other than those specified in Section 7(a)
or 7(b) and which have not become vested pursuant to Section 8 shall immediately
terminate and shall be forfeited to the Corporation.



(d)
Definition of Cause: For purposes of this Award Agreement, “Cause” shall have
the meaning described in your employment or severance agreement with the
Corporation, or if no such agreements exists, then it shall mean your: (i)
repeated failure to perform a substantial part of your duties and
responsibilities; (ii) willful misconduct, illegal act, fraud or dishonesty;
(iii) material violation of the rules of conduct of the Corporation or (iv)
violation of your duty of confidentiality and loyalty to the Corporation, which
in each case shall be determined by the Corporation in its sole and absolute
discretion.



8.
Change in Control: In the event of a Change in Control, the achievement of the
Performance Measures shall be determined, and the Performance Share Units shall
vest in accordance with the terms of the Plan.



9.
Section 409A. The Performance Share Units are intended to be exempt from Section
409A of the Code, and this Award Agreement shall be interpreted and construed
accordingly.



Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by
providing your digital signature on the Agreement to Participate attached hereto
as Exhibit B. Please print a copy of the Agreement to Participate for your
files.


Refer any questions you may have regarding your grant of Performance Share Units
to the Vice President, Member and Community Relations. Once again,
congratulations on the receipt of your Performance Share Unit award.


Sincerely,


Jeff Lorenger
Chairman, President, and CEO
HNI Corporation



















--------------------------------------------------------------------------------





EXHIBIT A


Performance Share Unit Award
Performance Measures for the Performance Period


[Insert Performance Metrics]





--------------------------------------------------------------------------------





EXHIBIT B


HNI Corporation 2017 Stock-Based Compensation Plan:
Performance Share Unit Award
Agreement to Participate




By signing this Agreement to Participate, I acknowledge that I have read the
Award Agreement and the Plan, and that I fully understand all of my rights
thereunder, as well as all of the terms and conditions which may limit the
vesting of the Performance Share Units.




Electronic Signature                        Date of Signature
Participant Name        





